UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1900


In re:   LEMOYNE VENEY, a/k/a Victor Demaris

                      Petitioner.



                 On Petition for Writ of Mandamus.
           (Nos. 1:11-cr-00691-RDB-1; 1:14-cv-02324-RDB)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lemoyne Veney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Lemoyne Veney petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his 28

U.S.C. § 2255 (2012) motion             He seeks an order from this court

directing the district court to act.              We find the present record

does not reveal undue delay in the district court.                 Accordingly,

we   grant     leave    to   proceed    in    forma   pauperis    and    deny   the

mandamus petition.           We dispense with oral argument because the

facts    and   legal    contentions     are    adequately   presented      in   the

materials      before   this    court   and    argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                         2